      Case 4:17-cv-00291-SMR-RAW Document 44 Filed 10/05/18 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION
                      Cause Number: 4:17-cv-00291-SMR-RAW

AUSTIN D. GLICK,                                    )
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )      NOTICE OF APPEAL
                                                    )
LEATT CORPORATION and                               )
WESTERN POWER SPORTS, INC.,                         )
dba FLY RACING,                                     )
                                                    )
                      Defendant (s).                )


       Notice is hereby given that Austin D. Glick, Plaintiff, in the above-named case, 4:17-cv-

00291-SMR-RAW, hereby appeals to the United States Court of Appeals for the Eighth Circuit

from the Order on Leatt Corporation’s Motion to Dismiss entered in this action on the 3 day of
                                                                                       rd




May, 2018, the Order on Western Powersports’ Motion to Dismiss entered in this action on the

5 day of September, 2018, the Order on Austin Glick’s Request for Default Entry entered in this
 th




action on the 5 day of September, 2018 and the Judgment entered in this action on the 7 day of
              th                                                                        th




September, 2018.


                                                        /s/ Angela M. Schneider-Pollard
                                                        Attorney for the Plaintiff

                                                        Angela M. Schneider-Pollard
                                                        SCHNEIDER-POLLARD LAW, LLC
                                                        P.O. Box 858
                                                        Greenwood, Indiana 46142
                                                        Telephone: (317)836-0645
                                                        Facsimile: (317) 735-8748
                                                        Email: apollard@schneiderpollardlaw.com
      Case 4:17-cv-00291-SMR-RAW Document 44 Filed 10/05/18 Page 2 of 3




                                                        Brian P. Galligan
                                                        GALLIGAN REID, P.C.
                                                        300 Walnut Street, Suite 5
                                                        Des Moines, Iowa 50309
                                                        Telephone: (515)282-3333
                                                        Facsimile: (515) 282-0318
                                                        Email: bgalligan@galliganlaw.com




                             CERTIFICATE OF SERVICE


        I hereby certify that on October 4, 2018, I electronically filed the foregoing with the
Clerk of the Court for the United States Court of Appeals for the Eighth Circuit by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.



                                                        /s/Angela M. Schneider-Pollard

                                                        Angela M. Schneider-Pollard
                                                        SCHNEIDER-POLLARD LAW, LLC
                                                        P.O. Box 858
                                                        Greenwood, Indiana 46142
                                                        Telephone: (317)836-0645
                                                        Facsimile: (317) 735-8748
                                                        Email: apollard@schneiderpollardlaw.com


                                                        Brian P. Galligan
                                                        GALLIGAN REID, P.C.
                                                        300 Walnut Street, Suite 5
                                                        Des Moines, Iowa 50309
                                                        Telephone: (515)282-3333
                                                        Facsimile: (515) 282-0318
                                                        Email: bgalligan@galliganlaw.com
Case 4:17-cv-00291-SMR-RAW Document 44 Filed 10/05/18 Page 3 of 3
